IN THE SUPREME COURT OF THE STATE OF DELAWARE

REUEL RAY,                             §
                                       §   No. 197, 2021
      Defendant Below,                 §
      Appellant,                       §   Court Below: Superior Court
                                       §   of the State of Delaware
            v.                         §
                                       §   Cr. ID No. 1210020570A(N)
STATE OF DELAWARE,                     §
                                       §
      Appellee.                        §

                         Submitted: April 6, 2022
                         Decided:   July 1, 2022

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR, and
MONTGOMERY-REEVES, Justices, constituting the Court en banc.

Upon appeal from the Superior Court. REVERSED IN PART, AFFIRMED IN
PART, AND REMANDED.

Benjamin S. Gifford IV, Esquire, Wilmington, Delaware, for Appellant Reuel Ray.

Matthew C. Bloom, Esquire, DELAWARE DEPARTMENT OF JUSTICE,
Wilmington, Delaware, for Appellee State of Delaware.
TRAYNOR, Justice, for the Majority:

       On May 21, 2012, at approximately 7:30 p.m., Craig Melancon was felled by

three gun shots, one from a .22 caliber firearm and the two others from what

appeared to be a .38 caliber revolver. An hour later, Melancon was pronounced dead

at the hospital.

       The shooting occurred outside the home of a friend, who found Melancon

lying on the ground and struggling for his life. The friend, Anthony Coursey, and

another bystander, Marla Johnson, saw two hooded individuals running from the

scene. Coursey later identified one of the fleeing men as Reuel Ray.

       Ray was charged with, and ultimately convicted of, felony murder, attempted

robbery, and related crimes, for which he received a life sentence plus 20 years. He

appealed those convictions to this Court, claiming that the trial court erred by: (1)

not granting a mistrial after a juror expressed concerns for her safety, and (2) not

providing the jury with certain cautionary instructions, neither of which Ray

requested, following the denial of Ray’s mistrial request. In July 2017, this Court

affirmed Ray’s convictions.

       Soon after that, Ray moved for postconviction relief under Superior Court

Criminal Rule 61 and, in due course, his appointed counsel filed an amended Rule

61 motion.     In his amended motion, Ray claimed that he was entitled to an

evidentiary hearing and postconviction relief for three reasons. First, he argued that



                                          2
the State’s failure to disclose that, approximately one month before Ray’s trial, it

had dismissed a criminal charge then pending against a key prosecution witness

violated his due process rights under Brady v. Maryland.1 Had Ray been armed with

knowledge of this dismissal, he believes that it is reasonably probable that he could

have demonstrated the witness’s bias and gained an acquittal. Next, Ray claimed

that his trial counsel’s inadequate pretrial investigation, which failed to uncover the

witness’s pending charge and its eventual dismissal, constituted ineffective

assistance of counsel in violation of Ray’s right to counsel and due process. Finally,

Ray asserted that his counsel failed to provide effective representation at trial and on

appeal by allowing an obviously flawed jury instruction on the elements of felony

murder to guide the jury’s deliberations.

         The Superior Court rejected each of Ray’s arguments and denied the amended

Rule 61 motion.2 In his appeal to this Court, Ray has abandoned his claim that his

trial counsel mounted a constitutionally ineffective investigation but maintains his

Brady claim and his ineffective-assistance claim as it relates to the court’s felony-

murder instruction.

         In this opinion, we conclude that the Superior Court’s erroneous felony-

murder instruction—an instruction that, by everyone’s lights, does not embody an



1
    Brady v. Maryland, 373 U.S. 83 (1963).
2
    State v. Ray, 2021 WL 2012499 (Del. Super. Ct. May 19, 2021).

                                                3
accurate statement of the law—and Ray’s counsel’s failure to object or to raise the

error on direct appeal warrant the entry of postconviction relief in the form of a new

trial on the felony-murder charge and the related firearm charge.         We reject,

however, Ray’s contention that the State’s Brady violation justifies relief as to all

his convictions. Because those convictions were not influenced by the flawed

felony-murder instruction and are supported by abundant evidence independent of

the putatively biased witness’s testimony, we remain confident in them.

                                          I

                                          A

       During the afternoon of May 21, 2012, Ray had a phone conversation with his

brother Richard, who was detained at Howard R. Young Correctional Institution in

default of $50,000 secured bail. Ray told his brother that if he could “hit a lick,”

that is, commit a robbery, he “could put that money up” for Richard’s bail.3 A few

minutes before 9:00 that evening—about an hour and a half after Melancon was shot

and killed—the Ray brothers had a follow-up conversation on the phone. Ray then

reported to Richard that he tried “to hit a lick,” but it didn’t work out as planned.4

According to Ray, “[i]t just happened. You are going to read about it tomorrow. He

got checked out.”5 According to the prosecution, the first of these conversations


3
  State’s Ex. 16.
4
  State’s Ex. 17.
5
  Id.

                                          4
describes the Rays’ hatching of a plan to commit robbery, and the second describes

how that plan went awry and devolved into the murder of Craig Melancon. This

translation of Ray’s slang was supported by the testimony of the detective in charge

of the homicide investigation.6

       Perhaps the most damning trial testimony came from Tyare Lee, Ray’s co-

defendant. Lee, who was 21 years old at the time of trial and Ray’s friend since

elementary school, had pleaded guilty a year earlier to an array of crimes, including

second degree murder, for his role in Craig Melancon’s murder.7 Because of those

guilty pleas, Lee was facing a possible sentence of life plus 77 years in prison, with

a minimum mandatory prison sentence of 24 years.

       Lee explained how he and Ray had encountered Melancon at a basketball

court in the Southbridge section of Wilmington during the afternoon of May 21. Lee

was carrying a .22 revolver in his waistband, while Ray was carrying a .38 revolver.

Lee asked Melancon, who was known to sell marijuana for Anthony Coursey, if he

might purchase some that day. Melancon then walked, along with Lee, Ray, a

female, and a child, in the direction of Coursey’s residence on Townsend Place.

Melancon parted company with the others and was next seen by Lee coming out of


6
  See, e.g., the testimony of Detective Michael Gifford of the Wilmington Police department at
App. to Opening Br. at A277 (“Doing a lick means you are committing a robbery . . . checked
out . . . means that someone has been killed.”).
7
  On January 6, 2014, Lee entered pleas of guilty to murder in the second degree, attempted robbery
in the first degree, conspiracy in the second degree, and two counts of possession of a firearm
during the commission of a felony.

                                                5
Coursey’s front doorway. Right before that, Ray had told Lee that he intended to

“get” Melancon, meaning he planned to rob him.8

       As Melancon approached, Lee and Ray pulled out their guns, and Ray told

Melancon not to move. Lee described what happened next: “[Melancon] was

standing in front of us, and he went to reach -- I guess he was going into his pocket

or something[.] I had a reflex. I pulled the trigger . . . [and] the gun went off.”9 In

Lee’s telling, Melancon did not fall after Lee’s shot, but he turned around “facing

away” from Lee and Ray.10 Lee recalled that he started to run and as he ran, Ray

fired his gun at Melancon “[a]bout four or five times.”11 Lee believed that Ray’s

shots hit Melancon, because he fell after the second round of shots. After Ray shot

his gun, he turned and ran, following Lee.

       Ray and Lee parted ways, and, soon after that, Lee flagged down a friend—

Barry Miller—who was in his car heading to another section of Wilmington. Lee

asked Miller for a ride to his residence, which was in the same general direction as

Miller’s destination. As the two proceeded out of Southbridge, they encountered

Brandon Tann, who was riding a bicycle. Tann also hitched a ride with Miller, who

testified that Tann appeared “scared” and possibly armed.12 Miller dropped off Lee



8
  App. to Opening Br. at A342.
9
  Id. at A343.
10
   Id. at A344.
11
   Id.
12
   Id. at A249.

                                          6
and Tann at their respective Wilmington residences, Lee first and then Tann. During

this drive, Miller was unaware of the shooting of Melancon in Southbridge.

          Lee did not speak again with Ray that day but ran into him the next day. In

the following days, Ray helped Lee sell his .22 revolver. Lee also knew that Ray

had sold his .38 revolver to Darren Lamotte.

          Lamotte did not testify at Ray’s trial, but the parties stipulated that, during the

second week of June, Lee and Ray approached Lamotte and asked him if he wanted

to purchase a gun for $400. In due course, Lee and Ray went to Lamotte’s residence

at 433 South Claymont Street and, “[w]hile in Lamotte’s bedroom, Ray pulled a

revolver handgun from his person and laid it on the bed.”13 Lamotte then took

possession of the gun in exchange for $400. A couple weeks later, Lee and Ray

asked Lamotte to return the gun, but he refused.

          Other witnesses filled in details that were missing from Tyare Lee’s account.

For instance, the female who walked from the basketball court in the direction of

Coursey’s residence—Marla Johnson—recounted that she was at the court with her

four-year-old grandson. Melancon, who had been dating Johnson’s daughter, and

two men wearing black hooded sweatshirts—“[o]ne . . . short and stubby” and the

other “thinner [and] taller”—were also there.14 Ray is 5’7” tall and weighs nearly



13
     Id. at A509.
14
     Id. at A214.

                                               7
200 pounds, while Lee stands 6-feet tall and weighs 145 pounds.            The two

unidentified men chatted with Melancon and then, as Lee described, walked away

from the court on Townsend Place.

       Johnson and her grandson eventually parted ways with the three men. She

went toward her residence, while the other three headed in the direction of Coursey’s

house. Johnson was at her house for “about a good five minutes”15 when, as she was

making a sandwich for her grandson, she heard four gunshots. She ran outside,

finding Melancon lying on the ground, “clenching . . . the grass . . . , just really

trying to hold onto life . . . .”16 Johnson also saw the two previously described

hooded men running away from the scene. Although Johnson did not identify either

of the two men, she did confirm that they were the same two men who had walked

with her, her grandson, and Melancon from the park.

       Anthony Coursey confirmed that Melancon visited his house on Townsend

Place in Southbridge shortly before the shooting. While Melancon was there,

Coursey noticed Lee peeking from behind a nearby house as if he was “up to

something.”17 After that, Coursey ordered a pizza, and, about ten minutes later,

Melancon left the house. As the pizza was being delivered to Coursey at the back

of his house, he heard five shots, causing him to run to the front of the house, from


15
   Id. at A216.
16
   Id. at A215.
17
   Id. at A228.

                                         8
which he could then see Melancon on the ground. Coursey noticed that, while his

friends and “another lady . . . [who was] living next door” went to the prone

Melancon, Lee and Ray were running away. The police arrived ten to fifteen

minutes later.

       That was the last Coursey saw of Ray that day. But a few days later, Coursey

encountered Ray and Lee at a nearby gas station. According to Coursey, Ray

approached him and said, “I ain’t mean to shoot your friend. . . . He was talking

about taking over Southbridge. I shot him.”18

       Coursey was not the only person to whom Ray allegedly admitted that he had

shot Melancon. In the days following the Melancon homicide—“[l]ike a week or a

couple a days after”19—Jonda Tann saw Ray at a local store. Concerned about a

rumor that her son Brandon “had something to do with”20 Melancon’s death, she

asked Ray if he knew if that was true. Ray responded that he and Lee were

“supposed to rob”21 Melancon and that they shot him.                    Although Tann was

interviewed by police approximately one month after Melancon’s death, she did not

report Ray’s admission until September 2014—more than two years later.


18
   Id. at A229. On cross-examination, Coursey acknowledged that, when he was questioned by
the police in early June 2012—two and a half weeks after the shooting—he did not tell them of his
encounter with Ray at the gas station or Ray’s admission. On that occasion, he did, however,
identify Lee and Ray as the two individuals, both wearing black hoods, he saw running from the
scene.
19
   Id. at A396.
20
   Id.
21
   Id.

                                               9
Approximately three months after Tann’s belated account and one month before

trial, the State dismissed a felony charge that was pending against her. The State

provided Ray a copy of the recording in which she recounted Ray’s admission but

did not disclose, before trial, the pendency and subsequent dismissal of Tann’s

felony charge.

          Detective Michael Gifford, who headed up the Wilmington Police

Department’s homicide investigation, interviewed Ray in late June 2012. Before

Detective Gifford identified his reasons for interviewing Ray, Ray volunteered that

he knew what Gifford wished to discuss; he knew because “1001 people” had

already approached him and asked: “Did you shoot that boy?”22 Ray then claimed

that he was at his mother’s house when Melancon was shot. Not only did Ray say

that he knew who the shooter was, but he also offered to arrange a meeting with the

shooter “with the murder weapon,”23 which he described as a .38 special. At first,

Ray’s identification of the shooter was vague but, in due course, he provided his

name—Darren Lamotte. Ray also offered that Lamotte was living with his girlfriend

on South Claymont Street. Armed with this information, the police obtained a search

warrant for the South Claymont Street residence. Upon execution of the warrant,

the police recovered a .38 caliber firearm.



22
     State’s Ex. 35.
23
     Id.

                                         10
       The State also introduced evidence of Ray’s attempt to recruit witnesses to

testify falsely on his behalf. Included in this evidence was a letter Ray sent to a

friend asking her to appear at trial and to testify that she was with Ray in the area

and at the time of the shooting. Ray asked the friend “to say that story,”24 which was

that she and another friend were with Ray when they heard gunshots and observed

“two tall boys”—Ray is short and stocky, while Lee and Brandon Tann are much

taller—“running with hoods up.”25 At trial, the friend depicted Ray’s “story” as

“[m]e basically lying for him.”26

       The Deputy Chief Medical Examiner, Dr. Adrienne Sekula Perlman,

determined that multiple gunshot wounds caused Melancon’s death. During her

autopsy, Dr. Sekula Perlman noted three penetrating gunshot wounds in Melancon’s

back, two on his left upper back and one on the right side of his lower back. She

recovered bullets from each of the three locations. One of the bullets found in

Melancon’s upper back was a “small size, gray metal bullet,”27 while each of the

other two recovered bullets was described as “large size, gray metal,

[and] . . . deformed.”28 The Delaware State Police firearms-and-tool-mark examiner

opined that the larger bullets were either .38 or .357 bullets, and the smaller one was


24
   App. to Opening Br. at A499.
25
   Id.
26
   Id.
27
   State’s Ex. 23 at 3.
28
   Id. at 3–4. The large bullet found in Melancon’s left upper back was “slightly deformed”; the
other large bullet was “deformed.”

                                              11
a .22 caliber bullet. Because of the damage suffered by the larger bullets, he could

not conclude that they had been fired from the .38 revolver that the police recovered

during the search of Darren Lamotte’s residence.

                                            B

         Relying on this evidence, the State presented its theory of the case to the jury

in simple and direct terms:

         Reuel Ray was out with a .38-caliber black revolver handgun. He was
         on the hunt. He was on the hunt for bail money to bail his brother
         Richard Ray out of jail. He was out in Southbridge armed, ready. He
         recruited the logical, natural choice Tyare Lee, identified their target,
         approached their targets, pulled guns on their target. Tyare shoots once.
         [The robbery] has gone wrong at that point.
         At that point, [Ray] decides to finish the job Tyare Lee accidentally
         started. He fired bullet, after bullet, after bullet, into the back of a
         fleeing man as he is trying to get away.29

         By contrast, in its effort to sow reasonable doubt in the jurors’ minds, the

defense mounted a multi-pronged attack on the prosecution’s evidence. First, the

defense discounted the significance of Ray’s telephone conversations with his

imprisoned brother on the date of the homicide as well as his apparent efforts to

solicit false testimony as he prepared for trial. The police and prosecution, according

to Ray, misinterpreted the recorded phone conversations, and Ray’s solicitation of

false testimony, admitted to by Ray’s counsel, was the product of Ray’s poor

judgment and frustration with the likely non-appearance of real witnesses who


29
     App. to Opening Br. at A512–13.

                                            12
would otherwise have offered testimony favorable to Ray. The defense attempted

to bolster his challenge to the meaningfulness of Ray’s post-homicide conduct and

comments by arguing that his direction of the police to the murder weapon pointed

to Ray’s innocence rather than to his guilt.

          The defense then asked the jury to consider the absence of physical evidence

linking Ray to the shooting, placing special emphasis on the apparent absence of

Ray’s DNA on the recovered .38 caliber firearm. In fact, the defense went so far as

to suggest that the absence of DNA “exclude[d] Reuel Ray from being the

shooter.”30

          But the dominant theme of the defense’s argument to the jury was that, for a

variety of reasons, the testimony of Anthony Coursey, Jonda Tann, and—most of

all—Tyare Lee was unworthy of belief. Coursey, Ray argued, was a marijuana-

addled drug dealer whose testimony was contrived to secure a reduction in drug

charges he was facing. Jonda Tann was lying to protect her son Brandon. And Lee

was unreliable because, as Ray’s counsel put it bluntly: “He just lies.”31 Lee’s

propensity to fabricate was intensified, according to Ray, by his desire to avoid a life

sentence—a goal accomplished by testifying for the prosecution and against Ray—




30
     Id. at A524.
31
     Id. at A526.

                                           13
and his fear of Brandon Tann. Ray closed by positing that it was Brandon Tann—

and not he—who joined Lee in the shooting of Craig Melancon.32

                                                C

       As the prosecution’s presentation of evidence neared its conclusion, the court

convened a prayer conference to consider draft jury instructions as prepared and

previously circulated by the court. The draft instructions were not made part of the

record in the Superior Court, but our review of the prayer-conference transcript leads

us to conclude that, at the conference, there was no substantive discussion of the

draft jury instruction on felony murder, as charged under Count IV of the

indictment.33

       The felony-murder instruction as read to the jury before its deliberation stated,

in pertinent part, that:


32
   This theory does not account for the testimony of Marla Johnson that one of the two hooded
individuals she saw running from the scene was “short and stubby,” id. at A214, a description that
fits Ray (5’7”, 195 pounds) but not Lee (6’0”, 145 pounds) or Tann (6’3”, 187 pounds).
33
   Id. at A419:

       [THE COURT:] Next one technically would be the second murder charge. Count IV. I
       would put that after -- I would put that right after the Count I. I would go out of order.
       [DEFENSE COUNSEL]: I understand.
       THE COURT: Felony murder, that brings us to this document that I handed to you. This
       would be as to Count IV, under Delaware law, a person is guilty of Murder First Degree
       when in the course of committing a felony. So let’s go back to the first murder one. See
       if there is anything that is duplicative. One is intentional, one is reckless.
       [THE STATE]: I don’t think there’s any overlap.
       THE COURT: This gets added where I put it, after the first murder is the second murder.

After this exchange, the court and counsel moved on to other topics.



                                               14
                As to Count 4, under Delaware law, a person is guilty of Murder
         in the First Degree, when, in the course of and in the furtherance of the
         commission or attempted commission of any felony . . . or immediate
         flight therefrom, that person recklessly causes the death of another
         person.
               In other words, in order to find the defendant guilty of Murder in
         the First Degree, you must find that each of the following three
         elements has been established beyond a reasonable doubt:
                 First, the defendant caused Craig Melancon’s death; and
                 Second, the defendant acted recklessly; and
                 Third, Craig Melancon’s death occurred in the course of and in
                 furtherance of the defendant’s commission of a felony.
                In order to prove that the defendant “caused” Craig Melancon’s
         death, the State must establish that Craig Melancon would not have died
         but for the defendant’s conduct. . . .

                “In the course of” means that Craig Melancon’s death occurred
         during the defendant’s commission of a felony. “In furtherance of”
         means that Craig Melancon’s death was caused by the defendant or his
         accomplice, who committed a felony. The State does not have to prove
         that the defendant or his accomplice caused Craig Melancon’s death for
         the purpose of committing a felony. If, after considering all the
         evidence, you find that the State has established beyond a reasonable
         doubt that the defendant acted in such a manner as to satisfy all of the
         elements that I have just stated, on or about the date and at the place
         stated in the indictment, you should find the defendant guilty of Murder
         in the First Degree. If you find that the State has not proved every
         element of the offense beyond a reasonable doubt, then you must find
         the defendant not guilty of Murder in the First Degree.34

         The substance of this instruction conformed generally with the then-extant

Delaware Pattern Criminal Jury Instruction 11.636(a)(2), entitled “MURDER IN

THE FIRST DEGREE [FELONY MURDER].” But the pattern instruction was


34
     App. to Opening Br. at A457–58 (emphasis added); see also id. at A534.

                                                15
based on the text of 11 Del. C. § 636(a)(2) as it existed before the Delaware General

Assembly amended the felony-murder statute in 2004. Before that amendment, the

statute provided that “[a] person is guilty of murder in the first degree when . . . in

the course of and furtherance of the commission or attempted commission of a

felony, the person recklessly causes the death of another person.”35

       In response to a 2003 decision of this Court,36 the General Assembly amended

Section 636(a)(2) to provide that “[a] person is guilty of murder in the first degree

when[,] . . . [w]hile engaged in the commission or attempt to commit, or flight after

committing or attempting to commit any felony, the person recklessly causes the

death of another person.”37 Thus, to prove felony murder in the first degree under

post-2004 Section 636(a)(2), no longer must the prosecution prove that the reckless

killing was “in furtherance of” the underlying felony.

       Although the Superior Court’s felony-murder instruction is central to Ray’s

present claim for post-conviction relief, the instruction flew under the radar at trial.


35
   11 Del. C. § 636(a)(2) (emphasis added); 2004 Del. Laws Ch. 246 (S.B. 238) (“This Act updates
the language used to define the crimes of felony murder in the Delaware criminal code. This Act
eliminates the phrase ‘in the course of and in furtherance of’ a felony that currently appears in
Delaware’s felony murder statutes. This language is used in the felony murder statutes of only a
few other states. The Act will instead adopt language defining felony murder which is similar to
the language used by thirty-eight other states, and which is already used in the felony murder
provisions of Delaware’s death penalty statute.”).
36
   In Williams v. State, this Court held that the statute’s requirement that, to qualify as felony
murder, the reckless killing must be “in the course of and in furtherance of the commission or
attempted commission of a felony,” meant two things: “that the murder occur during the felony
and that the murder occur to help move the felony forward.” 818 A.2d 906, 911–12 (Del. 2003)
(emphasis added).
37
   11 Del. C. § 636(a)(2) (emphasis added).

                                               16
Neither the prosecution nor the defense objected to the court’s incorrect recitation

of the elements of felony murder or the arguably troublesome references to

accomplice liability. When the court asked Ray’s lawyer who attended the prayer

conference at which the proposed jury instructions were vetted and represented Ray

on direct appeal to “file [an] affidavit[] pursuant to Rule 61(g) in regard to [Ray’s

postconviction relief] claims,”38 he responded:

         Counsel acknowledges that the felony-murder instruction tracked the
         pre-2004 language and that no instruction on accomplice liability was
         sought or given. The felony-murder instruction given was derived from
         the criminal pattern instructions published and maintained by the
         Superior Court. Counsel’s reliance upon the instruction was, evidently,
         misplaced.39

Counsel’s affidavit does not address the failure to raise this issue on direct appeal.

                                           D

         The jury was asked to consider Ray’s responsibility for the homicide of

Melancon under two alternative theories. Under Count I of the indictment, Ray was

charged with murder in the first degree for intentionally causing Melancon’s death,

while under Count IV he was charged with murder in the first degree for recklessly

causing Melancon’s death while engaged in the commission of, or attempt to

commit, robbery in the first degree, i.e., felony murder. The State also charged Ray

with conspiracy in the second degree, alleging, among other things, that he had


38
     App. to Opening Br. at A26.
39
     Id. at A762–63.

                                           17
agreed with Tyare Lee to rob Melancon. The jury acquitted Ray of intentional

murder but convicted him of felony murder, two counts of possession of a firearm

during the commission of felony murder, conspiracy in the second degree, attempted

robbery, two counts of possession of a firearm during the commission of attempted

robbery, and two counts of criminal solicitation in the second degree.40

       After the Superior Court sentenced Ray to life in prison (mandated by statute)

for felony murder and twenty additional years for the other convictions, he appealed

to this Court. Represented by one of the two lawyers who represented him at trial,

Ray raised two issues on direct appeal, neither of which questioned the propriety of

the trial court’s felony-murder instruction. As mentioned at the outset of this

opinion, this Court affirmed Ray’s convictions.

       In a timely filed motion for postconviction relief under Superior Court

Criminal Rule 61, Ray has mounted a collateral attack on his convictions,

challenging the adequacy of his counsel’s representation during trial and on direct

appeal. More specifically, Ray claims that his lawyers, in violation of prevailing

professional norms, failed to ensure that the trial court’s jury instruction related to

felony murder accurately stated the relevant law and also neglected to raise this

inaccuracy on direct appeal. According to Ray, had his counsel alerted this Court



40
  At Ray’s sentencing hearing, the State entered a nolle prosequi on two of the four firearm
charges.

                                            18
on direct appeal to the trial court’s flawed instruction, we would have reversed his

convictions and ordered a new trial. He now claims that such relief is appropriate

under Rule 61.

       The State concedes that the Superior Court’s felony-murder instruction was

“outdated,”41 but argues that it was nevertheless “more than sufficient to correctly

guide the jury”42 in its consideration of the elements—and the adequacy of the

prosecution’s proof—of felony murder. Not surprisingly, the State’s argument does

not seek to justify counsel’s failure to notice and object to the flawed instruction but,

instead, urges us to conclude that the trial court’s and trial counsel’s missteps should

not undermine our confidence in the outcome of Ray’s trial.

       Ray also contends that the Superior Court erred when it concluded that the

State did not violate Brady by failing to disclose that Jonda Tann’s pending felony

charge had been dismissed after she gave her statement to police implicating Ray in

Melancon’s murder. The State concedes that it should have disclosed the dismissal

of the charge against Tann to the defense, but counters that the Superior Court’s

denial of this claim was correct in light of “the State’s other, independent evidence[,

which] overwhelmingly established Ray’s guilt.”43




41
   Answering Br. at 35.
42
   Id. at 26.
43
   Opening Br. at 3.

                                           19
                                                II

       This Court reviews ineffective-assistance-of-counsel claims de novo.44 The

analytical framework under which we review such claims was established by the

United States Supreme Court in Strickland v. Washington and, at its most basic level,

is reducible to two steps.45 “[T]o establish that his Sixth Amendment right to

effective assistance of counsel was violated, [a postconviction relief movant] must

show, first, that his counsel’s representation fell below an objective standard of

reasonableness and, second, that the deficiencies in counsel’s performance caused

him substantial prejudice.”46

                                               A

       It is beyond dispute that the Superior Court’s felony-murder instruction did

not reflect the 2004 amendment of the felony murder statute. But the court’s

departure from the current statutory text is not Ray’s only objection to the

instruction. He also points out that the court’s explanation of the “in furtherance of”

element—to repeat, at the time of Ray’s trial, no longer a component of felony

murder under Section 636(a)(2)—interjected the notion of accomplice liability into

the jury’s consideration of Ray’s guilt. This is particularly problematic, according




44
   Starling v. State, 130 A.3d 316, 325 (Del. 2015) (citing Ploof v. State, 75 A.3d 811, 820 (Del.
2013)).
45
   Strickland v. Washington, 466 U.S. 668 (1984).
46
   Green v. State, 238 A.3d 160, 174 (Del. 2020).

                                               20
to Ray, because when the prosecutor asked the court, albeit after the parties’ closing

argument, to give a standard accomplice-liability instruction,47 the court refused,

finding that accomplice liability “wasn’t argued, wasn’t presented, [and] there is no

record evidence of it . . . .”48

       What is more, although the Court did not give an accomplice-liability

instruction defining the contours of one’s criminal liability for the conduct of another

actor, it did provide an accomplice-testimony instruction. Among other things, the

court reminded the jury that it had heard the testimony of “an admitted participant

in the crime”—Tyare Lee—referring to him four times as “an alleged accomplice.”49

Thus, the court’s sua sponte interjection of the potential for accomplice liability in

the felony-murder instruction was accompanied by its identification of Lee as Ray’s

alleged accomplice in the accomplice-testimony instruction. But neither of these

instructions—nor any separate accomplice-liability instruction—gave the jury any

guidance as to how it was to determine whether Lee had acted, in fact, as Ray’s

accomplice.



47
    A typical accomplice liability instruction would track 11 Del. C. § 271, which is entitled
“Liability for the conduct of another—Generally.” For instance, Delaware Superior Court
Criminal Pattern Jury Instructions 4.32 provides, in pertinent part, that “[t]he defendant is guilty
of a crime committed by another person only when, with the intent to promote, facilitate, or assist
the commission of the crime, the defendant either: solicits, requests, commands, importunes or
otherwise attempts to cause the other person to commit the crime; or aids, counsels, or agrees or
attempts to aid the other person in planning or committing the crime[.]”
48
   App. to Opening Br. at A531.
49
   Id. at A537.

                                                21
         To the Superior Court’s credit, when it denied Ray’s Rule 61 motion, it

candidly acknowledged that its felony-murder instruction was “incorrect” and “did

not accurately reflect the most recent statutory language for Felony Murder.”50 The

court found that “[n]either the Court nor the State nor trial counsel noticed that the

instruction was outdated and should have been updated to reflect the changes to the

statute.”51 The court did not, however, find that this oversight by Ray’s counsel

constituted deficient performance under Strickland’s first prong. Instead, the court

determined that Ray’s failure to show prejudice under Strickland’s second prong

was fatal to his ineffective-assistance claim, regardless of the adequacy of Ray’s

lawyer’s performance.

                                           B

         Because, for reasons set forth later, we disagree with the Superior Court’s

prejudice analysis, we begin our de novo review of Ray’s ineffective-assistance-of-

counsel claim with an assessment of the objective reasonableness of counsel’s

failure to object to the incorrect felony-murder instruction.         This assessment

necessarily involves a brief discussion of the purpose of jury instructions and the

roles that the trial court and counsel play in the instruction process.




50
     Ray, 2021 WL 2012499, at *10.
51
     Id.

                                          22
       In Bullock v. State, this Court observed that:52

       The primary purpose of jury instructions is to define with substantial
       particularity the factual issues and clearly to instruct the jury as to the
       principles of law [that] they are to apply in deciding the factual issues
       presented in the case before them. A trial court must give instructions
       to a jury as required by evidence and law whether the parties request
       the instruction or not. Indeed, the trial judge is charged with the
       responsibility for instructing the jury. This is not controlled by the
       parties as their function and duty is to bring to the court’s attention the
       instructions they consider applicable and the reasons why they should
       be given.

And we have long recognized that, although a defendant is not entitled to an

instruction of his choosing, “he does have the unqualified right to a correct statement

of the substance of the law.”53           In the direct-appeal context, deficient jury

instructions will provide grounds for reversal if the deficiency “undermine[s] the

ability of the jury ‘to intelligently perform its duty in returning a verdict.’”54

       Here, the court’s instructions do not pass muster under these standards. The

trial court, the State, and the defense all concur that the felony murder instruction is

not a correct statement of the post-2004 felony-murder statute. Moreover, the trial

court’s decision to introduce the concept of accomplice liability carried with it the

responsibility for explaining that concept so that the jury could intelligently consider



52
   Bullock v. State, 775 A.2d 1043, 1047 (Del. 2001) (quotation marks, footnotes, and brackets
omitted) (quoting Zimmerman v. State, 565 A.2d 887, 890–91 (Del. 1981) and United States v.
Cooper, 812 F.2d 1283, 1286 (10th Cir. 1987)).
53
   Flamer v. State, 490 A.2d 104, 128 (Del. 1983).
54
   Probst v. State, 547 A.2d 114 (Del. 1998) (quoting Storey v. Castner, 314 A.2d 187, 194 (Del.
1973)).

                                              23
its ramifications for Ray’s guilt or innocence. Could it nevertheless be said that

Ray’s lawyer’s failure to object to the instructions and, having thus failed, to raise

the issue on direct appeal, met Strickland’s standard of objective reasonableness?

We think not.

                                               C

       When evaluating the adequacy of counsel’s representation in the face of an

ineffective assistance of counsel claim, this Court has hewed closely to the principles

the United States Supreme Court laid down in Strickland.55 As mentioned, to prevail

on an ineffective-assistance claim, a defendant must first show that “counsel’s

representation fell below an objective standard of reasonableness.”56 Counsel’s

performance is entitled to a strong presumption that it was reasonable. Strickland

teaches further that “[a] fair assessment of attorney performance requires that every

effort be made to eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel’s challenged conduct, and to evaluate that conduct from

counsel’s perspective at the time.”57 The reasonableness of counsel’s challenged

conduct must be judged on the facts of the particular case. A determination that

defense counsel’s conduct was “the result of reasonable professional judgment” or




55
   See, e.g., State v. Flowers, 150 A.3d 276, 282 (Del. 2016); Rodriguez v. State, 109 A.3d 1075,
1079 (Del. 2015): Somerville v. State, 703 A.2d 629, 631 (Del. 1997).
56
   Strickland, 466 U.S. at 687–88.
57
   Id. at 689.

                                               24
“within the wide range of professional competent assistance” will defeat an

ineffective-assistance claim.58

          Under these principles, a lawyer’s decision to refrain from objecting to a

faulty jury instruction or requesting a clarifying one can be perfectly reasonable if it

is the product of reasonable professional judgment and strategic considerations. But

that did not happen here. In the affidavits Ray’s counsel submitted in these Rule 61

proceedings, neither of the lawyers who represented Ray at trial or on direct appeal

claims to have noticed that the instruction was inaccurate and referred to potential

accomplice liability. It seems obvious that, as the Superior Court found, none of the

key actors in Ray’s trial—not the trial judge, not the prosecutors, and not the defense

lawyers—noticed that the instruction was outdated. It is equally clear that no one

compared the felony-murder instruction to the felony-murder count—Count IV—in

the indictment or the text of the applicable felony-murder statute.

          Thus, defense counsel did not bring their professional judgment, reasonable

or otherwise, to bear on this issue. As a consequence of this failure and as will be

developed more fully below, the jury instruction that would guide the jury’s

consideration of Ray’s guilt on the felony-murder count, conviction under which




58
     Id. at 690.

                                           25
carried the life sentence Ray is now serving, contained an incorrect statement of the

law, a fact that a reasonably competent attorney should have recognized.59

       In addition, the instruction introduced a theory of criminal liability, i.e.,

accomplice liability, that ran contrary to the defense’s theory of the case. What is

more, according to the trial judge, there was “no record evidence” supporting this

theory of liability.60 It follows in our view—and on this point neither the trial court

nor the State (except in the most conclusory fashion) effectively engaged, focusing

instead on Strickland’s prejudice prong61—that trial counsel’s failure to object to the

instruction was objectively unreasonable.

       Likewise, it was objectively unreasonable for Ray’s counsel to forgo raising

the deficiency of the felony-murder instruction on direct appeal. Only one of the

two lawyers who defended Ray at trial represented him in his direct appeal to this

Court. His affidavit does not respond to Ray’s claim that he was ineffective for not

identifying the issue on direct appeal. We are left to assume, therefore, that just as

counsel did not notice the instruction’s flaw during Ray’s trial, his ignorance of the

defect persisted through Ray’s direct appeal. Put another way, counsel’s decision


59
   See Smith v. State, 991 A.2d 1169, 1174 (Del. 2010) (“A reasonably competent attorney patently
is required to know the state of the applicable law.” (quoting Everett v. Beard, 290 F.3d 500, 509
(3d Cir. 2002))).
60
   App. to Opening Br. at A531.
61
   The gist of the State’s argument regarding the adequacy of counsel’s performance was that the
felony-murder instruction was not deficient. Therefore, according to the State, “Ray’s counsel did
not perform deficiently by failing to request an instruction in a different form . . . .” Answering
Br. at 29.

                                               26
not to raise the issue on appeal was not the product of a considered judgment about

its merit. Because the instruction was so obviously incorrect and this issue was

clearly stronger than those Ray’s counsel actually presented on appeal, we conclude

that Ray has overcome the presumption that his counsel was effective on appeal.

                                          D

         As we have noted above, the Superior Court rejected Ray’s ineffective

assistance claim not because it found his lawyers’ performance to have been

objectively reasonable but, rather, because it concluded that Ray was not prejudiced

by the erroneous instruction at trial. The basic premise of the court’s conclusion was

that the outdated instruction “placed a higher burden on the State to establish [Ray’s]

guilt beyond a reasonable doubt for Felony Murder than was required by the post-

amendment, applicable version of the statute.”62 Under the court’s reasoning, this

cured both the court’s recitation of an element of felony murder that was no longer

in the felony-murder statute and its reference to accomplice liability. This premise,

coupled with the applicability of the plain-error review standard that would

presumably be applied on appeal because of trial counsel’s failure to object to the

instruction, also formed the underpinning of the Superior Court’s conclusion that

Ray’s counsel was not ineffective on appeal. We disagree with the Superior Court’s

prejudice analysis.


62
     Ray, 2021 WL 2012499, at *10.

                                          27
       “To demonstrate prejudice caused by counsel’s ineffectiveness, a defendant

must show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.”63

When the probability is such that our confidence in the proceeding’s outcome is

undermined, we will find prejudice.64 This framework applies to our review of

claims of ineffective assistance of counsel at trial and on appeal.65

       Although we are confident that the trial court would have brought its felony-

murder instruction into compliance with the operative statute upon a timely

objection from defense counsel, we cannot say with certainty whether the court

would have then given a proper accomplice-liability instruction, as our precedent

requires, or if the court would have decided to strike all references to the accomplice-

liability theory from the instructions.             The latter outcome—deletion of the

accomplice-liability references—would have benefitted Ray’s defense.              It is

plausible that the court would have chosen that alternative given that, when the State

requested an accomplice-liability instruction, the court responded that the theory

“wasn’t argued, wasn’t presented, [and] there is no record evidence of it . . . .”66

Indeed, this exchange presented defense counsel with yet another opportunity that it




63
   Green, 238 A.3d at 174 (quoting Starling, 130 A.3d at 325).
64
   Starling, 130 A.3d at 325 (quoting Strickland, 466 U.S. at 694).
65
   Neal v. State, 80 A.3d 935, 946 (Del. 2013).
66
   App. to Opening Br. at A531.

                                               28
did not take advantage of: counsel could have credibly argued that, according to the

trial court’s own statements, no references to accomplice testimony or liability were

appropriate. Succeeding on this objection would have undoubtedly been beneficial

to Ray’s defense against the felony-murder charge, especially considering that Ray

was charged with, and acquitted of, intentional murder. Put differently, the jury did

not agree that Ray intentionally and singlehandedly caused Melancon’s death. For

this reason, we are not confident that, absent the trial court’s incomplete invocation

of accomplice liability, the jury would have unanimously agreed to convict Ray of

felony murder.

          What is more, the failure of Ray’s counsel to notice and flag the problematic

jury instruction extended beyond Ray’s trial and into Ray’s direct appeal. We turn

next to the effect of the failure of Ray’s appellate counsel to bring the error to this

Court’s attention on direct appeal.

                                                 E

          Because Ray’s trial counsel did not object to the flawed felony-murder

instruction at trial, had he raised it on direct appeal, we would have reviewed the

argument for plain error. Under that standard, “the error complained of must be so

clearly prejudicial to substantial rights as to jeopardize the fairness and integrity of

the trial process.”67 Applied here, this means that Ray must show a reasonable


67
     Wainwright v. State, 504 A. 2d 1096, 1100 (Del. 1986).

                                                29
probability that, had his appellate counsel pointed out the trial court’s mistake on

direct appeal, he would have prevailed under the plain-error standard of review.68

       The question thus framed then is whether there is a reasonable probability

that, had this court been apprised of the fact that Ray’s felony-murder conviction

rested on a jury instruction that, in addition to being outdated and incorrect, referred

to potential accomplice liability without defining that concept, this Court would have

reversed Ray’s conviction. We are confident that we would have. Ray is therefore

entitled to postconviction relief.

       The jury instruction was likely to have an adverse effect on the jury’s

understanding of felony murder as defined by 11 Del. C. § 636(a)(2) for several

reasons. First—and most obviously—the instruction as actually given did not

accurately track the elements of the offense as defined by the then-operative statute.

Although the Superior Court attempted to play down the significance of the

instruction’s departure from the statute and even suggested that the mistake

redounded to Ray’s benefit, we see it differently. To be sure, telling the jury that an

element of the offense was the causing of death “in the course of . . . the defendant’s

commission of a felony” (the instruction as given) is close to telling the jury, in




68
   See Neal, 80 A.3d at 947 (when an argument is not preserved or raised at trial, to prevail on a
claim of ineffective assistance of appellate counsel, “the defendant must show a reasonable
probability that his appellate counsel would have prevailed on direct appeal under a plain error
standard of review”).

                                               30
accordance with the post-2004 statute, that the murder must occur “while engaged

in” the commission, attempt to commit or flight from the commission or attempt to

commit a felony. The trial court, indeed, instructed the jury that “‘[i]n the course

of’ means that Craig Melancon’s death occurred during the defendant’s commission

of a felony.”69 Thus, “in the course of” could reasonably be understood as meaning

“while engaged in.”

       But the instruction also retained the “in furtherance of’” language from the

pre-2004 statute and explained that “‘[i]n furtherance of’ means that Craig

Melancon’s death was caused by the defendant or his accomplice, who committed a

felony.”70 This explanation was incorrect even under the pre-2004 statute, under

which “in furtherance of” was interpreted to mean that the murder must have

facilitated commission of the felony, or “help[ed] to move the felony forward.”71

       The instruction also improperly cleared a new path to a finding that Ray was

guilty of first-degree murder. In particular, the instruction told the jury that Ray




69
   App. to Opening Br. at A457–58 (emphasis added); see also id. at A534.
70
   App. to Opening Br. at A457–58.
71
   Williams, 818 A.2d at 913. The Superior Court’s instruction here appears to have been fashioned
after Chao v. State, 604 A. 2d 1351 (Del. 1992). But, in Williams, we overruled the relevant
portion of Chao. Williams, 818 A.2d at 913 (“To the extent that the Chao opinion states that ‘in
furtherance of’ language of the statute addresses solely the identity of the person who is
committing the actual killing, it is overruled. Accordingly, we . . . hold that the felony murder
language requires not only that the defendant, or his accomplices, if any, commit the killing but
also that the murder helps to move the felony forward.”); see also Comer v. State, 977 A.2d 334,
339–40 (Del. 2009).

                                               31
could be held responsible for first-degree felony murder even upon a finding that he

had not caused Melancon’s death if it determined that his “accomplice” had done so.

         This portion of the felony-murder instruction is fundamentally in conflict with

the trial judge’s statement, when asked by the prosecution to instruct the jury on the

principles of accomplice liability, that there was no evidentiary basis for such an

instruction.     This contradiction, standing alone, is sufficient to support our

determination that the instruction jeopardized the fairness and integrity of Ray’s

trial.

         Not surprisingly, Ray agrees with the trial court’s conclusion that an

accomplice-liability instruction was not supported by the record; if that conclusion

is correct, it was unreasonable and necessarily confusing for the court to identify Lee

as Ray’s accomplice and tell the jury that Ray was responsible for Lee’s conduct.

But our concern over the trial judge’s references to accomplice liability is not

dependent upon its questionable conclusion that “there [was] no record evidence” of

a principal/accomplice relationship between Ray and Lee.72 The problem, in our

view, with the trial court’s references to an accomplice—references that in context

unmistakably referred to Lee—and its instruction that Ray could be found guilty if



72
   App. to Opening Br. at A531. The trial court’s conclusion appears to ignore Lee’s testimony
from which the jury could infer that Lee aided or attempted to aid Ray in the attempted robbery of
Melancon and Jonda Tann’s testimony that Ray had admitted to her that he and Lee intended to
rob Melancon. It also cannot be squared with the court’s giving of an “accomplice testimony”
instruction in which Lee was referred to, albeit indirectly, as “an alleged accomplice.” Id. at A537.

                                                32
Ray’s accomplice caused Melancon’s death, is that the court did not instruct the jury

on the principles relevant to accomplice liability.

       As this Court held in Johnson v. State, when a prosecution proceeds on a

theory of accomplice liability, Sections 271 and 274 of the Delaware Criminal Code

require the jury to apply a two-step analysis.73 “First the jury must decide whether

the State has established that the defendant was an accomplice to a criminal offense

committed by another person.”74 To assist the jury performing this step, the trial

court should tell the jury what it means to act as an accomplice under Section 271.75

As one Superior Court pattern instruction explains:

       A person charged with a crime may be convicted as a principal for acts
       that the person personally committed, or as an accomplice for aiding
       the principal in committing the crime.

       A person is guilty as an accomplice, that is, guilty of a crime committed
       by another person when, with the intent to promote or facilitate the
       commission of the crime, the person either solicits, requests, commands
       or otherwise attempts to aid the other person in planning or committing
       the crime: or aids, counsels, or agrees or attempts to aid the other person
       in planning or committing the crime.76

Second, if the jury finds the existence of a principal/accomplice relationship between

two actors for an offense that is divided into degrees, as is the case for homicide,77



73
   Johnson v. State, 711 A.2d 18 (Del. 1998).
74
   Id. at 30.
75
   Id.
76
   Delaware Pattern Criminal Jury Instruction § 4.34.
77
   Under the Delaware Criminal Code, the possible degrees of guilt are murder first degree, murder
second degree, manslaughter, and criminally negligent homicide.

                                               33
the jury must then determine what degree of the offense the defendant committed.

This step is mandated by 11 Del. C. § 274, which provides:

          When, pursuant to § 271 of this title, 2 or more persons are criminally
          liable for an offense which is divided into degrees, each person is guilty
          of an offense of such degree as is compatible with that person’s own
          culpable mental state and with that person’s own accountability for an
          aggravating fact or circumstance.

          In Johnson, we stressed that this second step must be based on “an

individualized determination of the defendant’s mental state and culpability for any

aggravating factor or circumstances.”78 Here, the Superior Court did not spell out

these principles for the jury’s consideration.          By failing to do so, the court

undermined the jury’s ability to intelligently decide factual issues that, according to

the court’s felony-murder instruction, could form a predicate of a felony-murder

conviction. This further shakes our confidence in the fairness and integrity of Ray’s

trial and reinforces our conclusion that, had Ray’s appellate counsel raised this issue

on direct appeal, we would have found plain error and reversed Ray’s felony-murder

conviction and, along with it, the conviction for possession of a firearm during the

commission of felony murder. Hence, Ray has demonstrated that he is entitled to

postconviction relief as to that conviction.




78
     Johnson, 711 A.2d at 30 (emphasis in original).

                                                 34
                                             III

       Because the erroneous felony-murder instruction was unlikely to have

affected the jury’s consideration of the remaining counts of the indictment, we must

also address Ray’s Brady claim. “We review questions of law and constitutional

claims, such as claims based on the State’s failure to disclose exculpatory or

impeaching evidence, de novo.”79

                                             A

       Under Brady and its progeny, the prosecution in criminal proceedings “has a

constitutional obligation to disclose exculpatory and impeachment evidence within

its possession to the defense when that evidence might be material to the outcome

of the case.”80 The Brady rule is violated when “(1) evidence exists that is favorable

to the accused, because it is either exculpatory or impeaching; (2) that evidence is

suppressed by the state; and (3) its suppression prejudices the defendant.” 81 And

this Court has held that

       [i]n order for the State to discharge its responsibility under Brady, the
       prosecutor must disclose all relevant information obtained by the police
       or others in the Attorney General’s Office to the defense. That entails
       a duty on the part of the individual prosecutor to ‘learn of any favorable
       evidence known to the others acting on the government’s behalf in the
       case, including the police.’82

79
   Risper v. State, 250 A.3d 76, 87 (Del. 2021).
80
   Brady, 373 U.S. at 91.
81
   Starling, 882 A.2d at 756 (citing Strickler v. Greene, 527 U.S. 263, 281–82 (1999)).
82
   Wright v. State, 91 A.3d 972, 988 (Del. 2014) (quoting Kyles v. Whitley, 514 U.S. 419, 438
(1995)).

                                             35
           Here, the State, in effect, concedes that it should have disclosed to the defense

that one of its witnesses benefited from the State’s dismissal of charges against her

shortly before Ray’s trial. Instead, like the Superior Court, the State focuses on

Ray’s inability to demonstrate that he suffered prejudice as a consequence of the

non-disclosure.83 We therefore train our attention on the materiality of the withheld

evidence to Ray’s trial.

                                                 B

           In the Brady context, to demonstrate prejudice or materiality, “the defendant

must show that the State’s evidence creates a reasonable probability that, had the

evidence been disclosed to the defense, the result of the proceeding would have been

different.”84       Such a reasonable probability exists when the withholding of

exculpatory or impeaching evidence undermines confidence in the outcome of the

trial.85




83
   Answering Br. at 11 (“[T]he State has an obligation to disclose whenever it reduces charges
against one of its witnesses. In this case, the Superior Court found that the State did not disclose
to Ray that it had dismissed the charges against Tann. The suppression of such impeachment
evidence, even if inadvertent, might establish both cause under Rule 61(i)(3) and the first two
elements of Brady.” (footnotes omitted)).
84
   Wright, 91 A.3d at 988 (emphasis in original) (quoting Starling, 882 A.2d at 756).
85
   Id.; see also Kyles, 514 U.S. at 434 (“The question is not whether the defendant would more
likely than not have received a different verdict with the evidence, but whether in its absence he
received a fair trial, understood as a trial resulting in a verdict worthy of confidence.”).

                                                36
                                            C

      The principal theme of Ray’s prejudice argument is that the defense’s cross-

examination of Tyare Lee and Anthony Coursey was so effective as to make the

acceptance of Jonda Tann’s testimony essential to the jury’s guilty verdicts.

According to Ray, the withholding of evidence with impeachment value—that Tann

was the beneficiary of favorable treatment by the State and therefore biased in its

favor—drastically undermined Ray’s ability to persuade the jury that Tann should

not be believed. Ray also argues that the Superior Court applied a legally incorrect

materiality analysis, that is, that the court applied a “sufficiency of the evidence” test

rather than the materiality test we have described above. We disagree with Ray on

both counts.

      Ray’s first argument depends on the premise that Lee and Coursey were so

lacking in credibility that the jury’s verdict must have hinged on its acceptance of

Tann’s testimony that Ray had told her that he and Lee intended to rob Melancon

and shot him. It also assumes that, had the jury known that Tann’s felony charge

was dismissed one month before Ray’s trial, it would have rejected her testimony as

the product of bias. It is reasonably probable, according to Ray, that the jury in turn

would have rejected the eyewitness testimony of Lee, Coursey, and Marla Johnson,

ignored the recorded phone calls between Ray and his brother and his efforts to




                                           37
solicit false testimony, and disregarded Ray’s connection to the .38 revolver, which

he himself described as the murder weapon.

         In the first place, we do not accept Ray’s conclusion that Lee’s and Coursey’s

testimony was so unreliable as to render it a nullity. To be sure, defense counsel

mounted an effective cross-examination of both and argued to the jury why their

testimony, self-serving and arguably inconsistent as it was, should be rejected. But

Lee’s testimony lined up accurately with Marla Johnson’s testimony and the forensic

evidence.       And though defense counsel’s cross-examination of Coursey was

effective, exposing that his initial statement to police omitted Ray’s admission and

that he had received a plea bargain on drug charges before testifying, it was hardly

devastating. In sum, we cannot conclude on the record before us that it is reasonably

probable that, had the evidence of the dismissal of Tann’s felony charge been

disclosed to the defense and then put before the jury, the result of Ray’s trial would

have been different.

         We also disagree with Ray’s contention that, in rejecting his Brady claim, the

Superior Court applied a “sufficiency of the evidence” test rather than the correct

Brady materiality standard. It is the case that the Superior Court considered the

strength of the State’s case and it is implicit that it did so in relation to evidence

independent of Jonda Tann’s testimony. It found that evidence “extensive” 86 and


86
     Ray, 2021 WL 2012499, at *6.

                                           38
“overwhelming.”87 That is not a “sufficiency of the evidence” test, which typically

determines whether evidence, viewed in a light most favorable to the prosecution,

is sufficient to demonstrate to a reasonable factfinder that the defendant is guilty

beyond a reasonable doubt.88 Ray’s contention on this point is without merit.

                                                IV

       Our consideration of Ray’s claims has yielded mixed results—a reversal of

the Superior Court’s denial of postconviction relief from Ray’s felony-murder

conviction and the attendant firearm convictions while affirming his other

convictions. The Superior Court’s felony-murder jury instruction was so flawed that

it would have warranted a reversal of Ray’s felony-murder conviction had the issue

been flagged on direct appeal even under the plain error standard of review. We are

confident that a majority of this Court would not have placed its stamp of approval

on a conviction—much less one that condemns the defendant to life in prison—that

rests on a jury instruction that misstates the elements of the crime of conviction in a

material way and introduces a theory of liability without explaining that theory to

the jury.




87
  Id. at *7.
88
  Williamson v. State, 113 A.2d 155, 158 (Del. 2015) (the standard of review of the sufficiency of
evidence in a criminal case is “whether any rational trier of fact, viewing the evidence in the light
most favorable to the State, could find [a] defendant guilty beyond a reasonable doubt.” (quoting
Monroe v. State, 652 A.2d 560, 563 (Del. 1995) (emphasis in original)).

                                                39
      To be clear, however, we do not hold that it is reasonably probable that, had

Ray’s jury been properly instructed, he would have been acquitted of felony murder.

As our recitation of the prosecution’s case and our treatment of Ray’s Brady claim

should suggest, the evidence against Ray was sufficient to support a conviction for

felony murder beyond a reasonable doubt by a well instructed jury. But all persons

who stand accused of crime, even—and perhaps especially—those against whom

the evidence is strong, have the right to effective representation before a jury guided

by a correct statement of the law. Because Ray was deprived of that right, his request

for relief from his felony-murder conviction and the related firearm conviction

should have been granted. Yet because we are satisfied that the erroneous instruction

did not infect the jury’s consideration of the counts other than felony murder and

that Ray was not prejudiced by the State’s non-disclosure as discussed above, we

remain confident in the jury’s verdicts on those counts.

      For these reasons, we reverse in part the Superior Court’s denial of Ray’s

motion for postconviction relief, vacate his convictions for felony murder (Count

IV) and possession of a firearm during the commission of felony murder (Count V)

and remand for a new trial on those counts. We affirm the Superior Court’s

judgment as to Ray’s other convictions.




                                          40
VAUGHN, Justice, concurring in part and dissenting in part:

         I concur in the Majority’s rejection of the defendant’s Brady claim. I dissent

because I believe the defendant has failed to establish prejudice from the use of the

obsolete felony-murder instruction.

         The old, pre-amendment instruction informed the jury that in order to find the

defendant guilty of felony-murder, it must find that the State had established three

elements beyond a reasonable doubt: (1) that the defendant caused the death of Craig

Melancon; (2) that the defendant acted recklessly; and (3) that the victim’s death

occurred in the course of and in furtherance of the defendant’s commission of a

felony.

         If the current, correct version of the instruction had been given, it would have

instructed the jury that in order to find the defendant guilty of felony-murder, it must

find that the State had established the following three elements beyond a reasonable

doubt: (1) that the defendant caused the death of Craig Melancon; (2) that the

defendant acted recklessly; and (3) that the defendant caused the victim’s death

while engaged in the commission of a felony.

         The change in the third element—from “in the course of and in furtherance of

the defendant’s commission of a felony” to “while engaged in the commission of a

felony”—was brought on by this Court’s decision in Williams v. State.89 In that case,


89
     818 A.2d 906 (Del. 2003).

                                            41
this Court held that the phrase, “in the course of and in furtherance of” the

commission of a felony “requires not only that the defendant, or his accomplices, if

any, commit the killing but also that the murder helps to move the felony forward.”90

The synopsis of the 2004 amendment to the felony-murder statute cited Williams

with disapproval and rejected the Williams requirement that the evidence show that

the killing facilitated the underlying felony or helped move it forward. The new

language, “while engaged in the commission of a felony,” the synopsis explained,

meant “only that the killing must be directly associated with the predicate felony as

one continuous occurrence.”91 The Superior Court in this case found that the pre-

amendment language, requiring that the victim’s death occur “in the course of and

in furtherance of” the commission of the felony, placed a “higher burden”92 of

establishing guilt on the State than the post-amendment version, which requires only

that the defendant caused the victim’s death “while engaged” in the commission of

the felony. I agree with the Superior Court’s finding on that point. I think that the

jury’s finding that the defendant caused the victim’s death “in the course of and in

furtherance of” the felony necessarily means that the jury was convinced that the

defendant caused the victim’s death “while engaged” in the commission of the




90
   Id. at 913.
91
   Comer v. State, 977 A.2d 334, 338 (Del. 2009) (quoting the synopsis of the bill amending the
felony-murder statute).
92
   Opening Br. Ex. A at 28.

                                              42
felony. There is ample evidence in the record to support this conclusion. Therefore,

as regrettable as it is that the trial judge gave the old instruction, I do not see that in

this case it caused the defendant any prejudice as required by Strickland.

         The defendant also contends that the instruction allowed the jury to decide the

case on an accomplice liability theory without an accomplice liability instruction.

This contention is based upon the reference to an accomplice in two sentences in the

instruction. Those sentences read: “‘In furtherance of’ means that Craig Melancon’s

death was caused by the defendant, or his accomplice, who committed a felony. The

State does not have to prove that the defendant or his accomplice caused Craig

Melancon’s death for the purpose of committing a felony.”93

         The instruction also informed the jury that in order to find the defendant

guilty, it “must find that each” of the three elements of the offense was established

beyond a reasonable doubt. The first element was that “the defendant caused the

death of Craig Melancon.” The instruction further informed the jury that “In order

to prove that the defendant caused Craig Melancon’s death, the State must establish

that Craig Melancon would not have died but for the defendant’s conduct.”94 The

jury’s verdict of guilty means that the jury found that this first element was

established beyond a reasonable doubt, which means that the jury found that the



93
     App. to Opening Br. at A534.
94
     Id.

                                            43
defendant, by his conduct, caused the death of the victim.

      The jury was not given an accomplice liability instruction that would have

allowed it to find that the first element of the felony-murder instruction could be

satisfied on an accomplice liability basis. The accomplice testimony instruction

gave the jury information to assist the jury in assessing the co-felon’s testimony, but

it did not inject an accomplice liability theory into the case.

      The two references to an accomplice in the felony-murder instruction appear

in a part of the instruction that explains the meaning of “in the course of” and “in

furtherance of.” Those sentences do not refer to the first element and do not appear

to bear on or qualify the first element. They do not inform the jury that death caused

by the accomplice could satisfy the first element of the offense. Nothing in the

instructions informs the jury that the first element can be satisfied by anything other

than the defendant’s own conduct.

      Having been instructed that it must find that each element of the offense was

established beyond a reasonable doubt in order to find the defendant guilty, the jury,

following the instructions as it is presumed to do, would have considered each

element and determined whether each element was satisfied. I think the jury’s

finding on the first element, that the defendant, by his conduct, caused the death of

Craig Melancon, must be interpreted as meaning that the jury found that the

defendant fired the fatal shots. I would find that the references to the death being



                                           44
caused by an accomplice are in connection with the third element only and are

harmless error beyond a reasonable doubt, given the jury’s finding on the first

element.

      Whether this Court, as composed at the time of the defendant’s direct appeal,

would have reversed the defendant’s conviction on a plain error analysis of the

instruction, had the problems with the instruction been raised on appeal, is

speculation. Based on the facts presented, there is no way to know how the Court

would have responded to the arguments the parties would have made in that

proceeding.

      I would affirm the judgment of the Superior Court.




                                        45